DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12, 14-20 of copending Application No. 15/855,179 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they achieve the same function.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application 16/909,945
Reference application 15/855,179
Claim1:  A method of increasing the success of a facsimiletransmission, comprising:
Claim 1: A method of increasing the success of afacsimile transmission, comprising:
monitoring an incoming facsimile number transmitting a fax image bya carrier; and,
monitoring an incoming facsimile number transmitting a fax image bya carrier;

on condition that a threshold failure rate is met or exceeded for thecarrier transmitting the fax image on the incoming facsimile number,adjusting the carrier to a new carrier by changing a record to indicate thenew carrier in a database storing records correlating the carrier to theincoming facsimile number.


Claim2: The method of claim 1, wherein a determination that the threshold failure rate is met or exceeded comprises:
Claim2:  The method of claim 1, wherein a determination that the threshold failure rate is met or exceeded comprises:
determining that a number of received transmissions over a timeperiod for the incoming facsimile number is less than an average number ofreceived transmissions for the incoming facsimile number over the time period.
determining that a number of received transmissions over a timeperiod for the incoming facsimile number is less than an average number ofreceived transmissions for the incoming facsimile number over the timeperiod.


Claim3:  The method of claim 1, wherein a determination that thethreshold failure rate is met or exceeded comprises:
Claim3: The method of claim 1, wherein a determination that thethreshold failure rate is met or exceeded comprises:
monitoring additional incoming facsimile numbers; and,
monitoring additional incoming facsimile numbers; and,

determining that a number of received transmissions over a timeperiod for the incoming facsimile number is less than an average number ofreceived transmissions for the additional incoming facsimile numbers overthe time period.


Claim4:  The method of claim 1, wherein a determination that thethreshold failure rate is met or exceeded comprises:
Claim4:  The method of claim 1, wherein a determination that thethreshold failure rate is met or exceeded comprises:
determining that a number of successful transmissions for theincoming facsimile number over a time period is less than an averagenumber of successful transmissions for the incoming facsimile number forthe time period
determining that a number of successful transmissions for theincoming facsimile number over a time period is less than an averagenumber of successful transmissions for the incoming facsimile number forthe time period.


Claim5: The method of claim 1, wherein a determination that thethreshold failure rate is met or exceeded comprises:
Claim5:  The method of claim 1, wherein a determination that thethreshold failure rate is met or exceeded comprises:
monitoring additional incoming facsimile numbers; and,
monitoring additional incoming facsimile numbers; and,
determining that a number of successful transmissions for theincoming facsimile number over a time period is less than an averagenumb



Claim6: The method of claim 1, 
Claim6: The method of claim 1, 
wherein adjusting the carrier tothe new carrier by changing the record to indicate the new carrier in thedatabase storing records correlating the carrier to the incoming facsimilenumber comprises first selecting the new carrier.
wherein adjusting the carrier tothe new carrier by changing the record to indicate the new carrier in thedatabase storing records correlating the carrier to the incoming facsimilenumber comprises first selecting the new carrier.


Claim7:  A facsimile management system comprising:
Claim7:  A facsimile management system comprising:
a server coupled to a database storing records correlating a carrier toan incoming facsimile number; and,
a server coupled to a database storing records correlating a carrier toan incoming facsimile number
a carrier monitor module executing in a memory of the server, thecarrier monitor module server comprising program code which whenexecuted by a processor of the server enables to the server to:
a carrier monitor module executing in a memory of the server, thecarrier monitor module server comprising program code which whenexecuted by a processor of the server enables to the server to:
monitor the incoming facsimile number transmitting a fax image by thecarrier; and,
monitor the incoming facsimile number transmitting a faximage by the carrier
on condition that a threshold failure rate is met or exceeded for the carriertransmitting the fax imag




Claim8: The system of claim 7, 
Claim8:  The system of claim 7, 
wherein the program code whichwhen executed by the processor of the server enables the server to determinethat the threshold failure rate is met or exceeded comprises determining thata number of received transmissions over a time period for the incomingfacsimile number is less than an average number of received transmissionsfor the incoming facsimile number over the time period.
wherein the program code whichwhen executed by the processor of the server enables the server to determinethat the threshold failure rate is met or exceeded comprises determining thata number of received transmissions over a time period for the incomingfacsimile number is less than an average number of received transmissionsfor the incoming facsimile number over the time period.


Claim9:  The system of claim 7,
Claim9: The system of claim 7, 
wherein the program code whichwhen executed by the processor of the server enables the server to determinethat the threshold failure rate is met or exceeded comprises:
wherein the program code whichwhen executed by the processor of the server enables the server to determinethat the threshold failure rate is met or exceeded comprises:
monitoring additional incoming facsimile numbers; and,
monitoring additional incoming facsimile numbers; and,

determining that a number of received transmissions over a timeperiod for the incoming facsimile number is less than an average number ofreceived transmissions for the additional incoming facsimile numbers overthe time period.


Claim10: The system of claim 7, 
Claim10: The system of claim 7, 
wherein the program code whichwhen executed by the processor of the server enables the server to determinethat the threshold failure rate is met or exceeded comprises determining thata number of successful transmissions for the incoming facsimile number over a time period is less than an average number of successfultransmissions for the incoming facsimile number for the time period.
wherein the program code whichwhen executed by the processor of the server enables the server to determinethat the threshold failure rate is met or exceeded comprises determining thata number of successful transmissions for the incoming facsimile numberover a time period is less than an average number of successfultransmissions for the incoming facsimile number for the time period.


Claim11: The system of claim 7,
Claim11: The system of claim 7,
wherein the program code whichwhen executed by the processor of the server enables the server to determinethat the threshold failure rate is met or exceeded comprises:
wherein the program code whichwhen executed by the processor of the server enables the server to determinethat the threshold failure rate is met or exceeded comprises:

monitoring additional incoming facsimile numbers; and,
determining that a number of successful transmissions for theincoming facsimile number over a time period is less than an averagenumber of successful transmissions for the additional incoming facsimilenumbers over the time period.
determining that a number of successful transmissions for theincoming facsimile number over a time period is less than an averagenumber of successful transmissions for the additional incoming facsimilenumbers over the time period.


Claim12: The system of claim 7, 
Claim12: The system of claim 7, 
wherein the program code whichwhen executed by the processor of the server enables the server to adjust thecarrier to the new carrier by changing the record to indicate the new carrierin the database storing records correlating the carrier to the incomingfacsimile number comprises first selecting the new carrier.
wherein the program code whichwhen executed by the processor of the server enables the server to adjust thecarrier to the new carrier by changing the record to indicate the new carrier in the database storing records correlating the carrier to the incomingfacsimile number comprises first selecting the new carrier.


Claim13: The system of claim 7, further comprising:
Claim1:

storing records indicating a selected configuration of a fax serverduring a failed attempt at transmitting the fax image;
a fax server module executing in a memory of the fax server, the faxserver module comprising program code which when executed by aprocessor of the fax server enables the fax server to:

respond to the failed attempt at transmitting the fax image bythe fax server by writing a record to the database that indicates theselected configuration of the fax server during the failed attempt;
responding to the failed attempt at transmitting the fax image by thefax server by writing and storing a record that indicates the selectedconfiguration of the fax server during the failed attempt;
receive, in a memory of the fax server, each of a new fax imageto be transmitted to a recipient, a specified fax sender, and also at least
a portion of a phone number,

receiving each of a new fax image to be transmitted to a recipient, aspecified fax sender, and also at least a portion of a phone number;
retrieve, into the memory of the fax server, a current selectedconfiguration stored for the specified fax sender,
retrieving a current selected configuration stored for the specified faxsender;

querying to determine whether the retrieved current selectedconfiguration of the specified fax sender matches a record in the database,and
on condition that a match is found, establish that a priorfacsimile transmitted by the specified fax sender was unsuccessful, but on condition that no match is found, transmit the new fax image
by the fax server.

on condition that a match is found, establish that a prior facsimiletransmitted by the specified fax sender was unsuccessful, but on conditionthat no match is found, transmit the new fax image by the fax server;


Claim14: The system of claim 13, 
Claim14: The system of claim 13, 
wherein the program code whichwhen executed by the processor of the server further enables the server toforward the new carrier to the fax server.
wherein theprogram code which when executed by the processor of the server furtherenables the server to forward the new carrier to the fax server.


Claim15:  A computer program product for increasing the successof facsimile transmission, the computer program product comprising:
Claim15: A computer program product for increasingthe success of facsimile transmission, the computer program productcomprising:
a non-transitory computer readable storage medium


monitor an incoming facsimile number transmitting a fax image by acarrier;
on condition that that a threshold failure rate is met or exceeded forthe carrier transmitting the fax image on the incoming facsimile number,adjust the carrier to a new carrier by changing a record to indicate the newcarrier in the database.
on condition that that a threshold failure rate is met or exceeded forthe carrier transmitting the fax image on the incoming facsimile number,adjust the carrier to a new carrier by changing a record to indicate the newcarrier in the database.


Claim16: The computer program product of claim 15, 
Claim16: The computer program product of claim 15, 
wherein thecomputer readable program code, which, when executed by the servercauses the server to determine that the threshold failure rate is met orexceeded comprises determining that a number of received transmissionsover a time period for the incoming facsimile number is less than an averagenumber of received transmissions for the incoming facsimile number overthe time period.
wherein thecomputer readable program code, which, when executed by the servercauses the server to determine that the threshold failure rate is met orexceeded comprises determining that a number of received transmissionsover a time period for the incoming facsimile number is less than an averagenumber of received transmissions for the incoming facsimile number overthe time period.



Claim17: The computer program product of claim 15,
wherein thecomputer readable program code, which, when executed by the servercauses the server to determine that the threshold failure rate is met orexceeded comprises:
wherein thecomputer readable program code, which, when executed by the servercauses the server to determine that the threshold failure rate is met orexceeded comprises:
monitoring additional incoming facsimile numbers; and,
monitoring additional incoming facsimile numbers; and,
determining that a number of received transmissions over a timeperiod for the incoming facsimile number is less than an average number ofreceived transmissions for the additional incoming facsimile numbers overthe time period.
determining that a number of received transmissions over a timeperiod for the incoming facsimile number is less than an average number ofreceived transmissions for the additional incoming facsimile numbers overthe time period.


Claim18: The computer program product of claim 15, 
Claim18: The computer program product of claim 15, 
wherein thecomputer readable program code, which, when executed by the server causes the server to determine that the threshold failure rate is met orexceeded comprises determining that a number of successful transmissionsfor the incoming facsimile number over a time period is less than an averagenumber of successful transmissions for the i



Claim19: The computer program product of claim 15, 
Claim19: The computer program product of claim 15, 
wherein thecomputer readable program code, which, when executed by the servercauses the server to determine that the threshold failure rate is met orexceeded comprises:
wherein thecomputer readable program code, which, when executed by the servercauses the server to determine that the threshold failure rate is met orexceeded comprises:
monitoring additional incoming facsimile numbers; and,
monitoring additional incoming facsimile numbers; and,
determining that a number of successful transmissions for theincoming facsimile number over a time period is less than an averagenumber of successful transmissions for the additional incoming facsimilenumbers over the time period.
determining that a number of successful transmissions for theincoming facsimile number over a time period is less than an averagenumber of successful transmissions for the additional incoming facsimilenumbers over the time period.


Claim20: The computer program product of claim 15,
Claim20: The computer program product of claim 15, 
wherein thecomputer readable program code, which, when executed by the servercauses the server to adjust the carrier to the new carrier by changing t



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a carrier monitor module in claim 7, a fax server module in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (U.S. 20170230544) in view of Jun (U.S. 20160165510)
Reeardine claim 1 Watts et al disclose: A method of increasimg the success of a facsimiletransmission, comprising: monitoring an incoming facsimile number transmitting a fax image by a carrier (note paragraphs 0056, 0061-0062 and 0216-0221 and 247 wherein the transmtited fax is monitored and where carrier rate and thus the threshold is designated to deliver the fax) 
Adjusting  the carrier to a new carrier by changing a record to indicate the new carricr in a database storing records correlating the carrier to the incoming facsimile number (note paragraphs 0216-0221, 0247-0248, wherein the database is set to store the operation). 

On the other hand Jun et al discloses: on condition that a threshold failure rate is met or exceeded for the carrier transmitting the fax image on the incoming facsimile number (note abstract, also note paragraphs 0O21 and 0039-0040 and 0O57,wherenm the transmitted fax number exceeded the threshold). 
Therefore it would have beenobvious to a person of ordinary skill in art before the effective filing date of the claimed invention to modify Watts et al’sinvention according to the teaching of Jun et al, where Jun et al in the same filed of endeavorteach the way the threshold of the transmitted facsimiles were measured against the time period to determine the failures of the transmission. The benefit of the modification would be to enhance the system and optimize user's capabilities.
Regarding claim 2 Jun ct al disclose: The method of claim 1, wherein a determination that thethreshold failure rate is met or exceeded comprises: deterraining that a number of receivedtransmissions over a time period for the incoming facsimile mumber is less than an averagenumber of received transmissions for the incoming facsimile number over the tune period (noteparagraphs 0015-O017 and 0O19),
Regarding claim 3 Jun et al disclose: The method of claim |, wherein a determination that thethreshold failure rate is met or exceeded comprises: monitoring additional incoming facsimilenumbers; and, determining that a number of received transmissions over a time period for theincoming facsirnile nurnber is less than an average number of received transrnissions for theadditional jncoraing facsimile curabers over the time period (note paragraphs 0021, 0040).
Regarding claim 4 Jun et al disclose: The method of claim 1, wherein a determination that thethreshold failure rate is met or exceeded comprises: deterrnining that a namber of successfaltransmissions for the incoming facsimile number over a tirne period is less than an averagerumiber of successful transraissions for the incoming facsimile rumber for the time period (note paragraphs 0015-0017 and 0019-0021),
Regarding claim 5 Jun et al disclose: The method of claim 1, wherein a determination that thethreshold failure rate is met or execeded comprises: rooritoring additional incoming facsimilerumibers; and, determining that a mumiber of successful transraissions for the incoming facsimilenumber over a time period is leas than an average number of successful transmissions for theadditional incoming facsimile numbers over the time period (note paragraphs 0021 and 0039-0040),
Regarding claim 6 Watts et al disclose: The method of claim 1, wherein adjusting the carrier tothe new carrier by changing the record to indicate the new carrier in the database storing recardscorrelating the carrier to the incoming facsimile number cornprises first selecting the new carrier(note paragraphs 0247-0248, wherein the database is set to store the operation),
Regarding claim 7 (similarly claim 15) Watts et al disclose: A facsimile managernent system (e.g. the system of Fig 1 [0061]) cornprising: 
aserver coupled to a database storing records correlating a carrier to an incoming facsimilemurnber and a carrer moritor module executing ina mernory of the server (note 0248 and 0291, wherein the server is coupled to the data base and manages the carrier) the carrier monitorroodule server comprising program code which when executed by a processor of the serverenables to the server to: monitor the incoming facsimile numiber transmitting a fax image by thecarrier (note paragraphs 0056, 0061-0062 and 0216-0221 and 247 wherein the transmtited fax is monitored and where carrier rate and thus the threshold is designated to deliver the fax); 

However Watts et al do not clearly disclose:on condition that a threshold failure rate is met or exceeded for the carrier transmitting the faximage on the incoming facsimile number. 
On the other hand Jun et al discloses: on condition that a threshold failure rate is met or exceeded for the carrier transmitting the fax image on the incoming facsimile number (note abstract, also note paragraphs 0O21 and 0039-0040 and 0O57,wherenm the transmitted fax number exceeded the threshold). 
Therefore it would have beenobvious to a person of ordinary skill in art before the effective filing date of the claimed invention to modify Watts et al’sinvention according to the teaching of Jun et al, where Jun et al in the same filed of endeavorteach the way the threshold of the transmitted facsimiles were measured against the time period to determine the failures of the transmission. The benefit of the modification would be to enhance the system and optimize user's capabilities.
Regarding claim 8 Jun et al disclose: The system of claim 7, wherein the program code whichwhen executed by the processor of the server enables the server to deterrnine that the thresholdfailure rate is met or exceeded cornprises deternuring that a mumiber of received transmissionsover a time period for the incorning facsimile nurnber is fess than an average number of receivedtransmissions for the incoming facsimile number over the time period (note paragraphs 0015-0017 and 0019).
Regarding claim9   Jun et al disclose: The system of claim 7, wherein the program code whichwhen executed by the processor of the server cnabies the server to determine that the thresholdfailure rate is met or exceeded comprises: monitoring additional incorning facsimile nurnbers;and, determining that a number of received transmissions over a time period for the incomingfacsimile number is less than an average namber of received transmissions for the additionalincoming facsimile numbers over the time period (note paragraph 0021, 0040).
Regarding claim 10 Jun ct al disclose: The system of clanm 7, wherein the program code whichwhen executed by the processor of the server enables the server to determine that the threshoidfarinre rate is met or exceeded cormprises determining that a number of successful transraissionsfor the incoming facsimile number over a time period is fess than an average number ofsuccessful transmissions for the incoming facsimile rumiber for the time period (note paragraphs 0015-0017 and 0019-0021).
Regarding claim11Jun et al disclose: The system of claim 7, wherein the program code whichwhen executed by the processor of the server cnablos the server to determine that the threshold failure rate is met or exceeded comprises: monitoring additional incorning facsimile nurnbers;and, determining that a number of successful transrmesions for the incoming facsimile numberover a time period ts less than an average number of successfel transmissions for the additionalincoming facsimule numbers over the time period (note paragraphs 0021 and 0039-0040).
Regarding claim 12 Watts ct al disclose: The system of claim 7, wherein the program codewhich when execeted by the processor of the server enables the server to adjust the carrier to thenew carrier by changing the record to indicate the new carrier in the database storing records correlating the carrier to the incoming facsimile number cornprises first selecting the new carrier(note paragraphs 0247-0248, wherein the database is set to store the operation).
Regarding claim 16 Jun et al disclose: The computer program product of claim 15, wherein thecomputer readable program code, which, when executed by the server causes the server todetermine that the threshold failare rate is met or exceeded cornprises determining that a number
of received transmissions over a time period for the incoming facsimile number is less than anaverage number of received transmissions for the incorning facsimile number over the tirsaeperiod (note paragraphs 0015-0017 and 0019),
Regarding claim 17 Jun et al disclose: The computer program product of claim 15, wherein thecomputer readable program code, which, when executed by the server causes the server todetermine that the threshold failure rate is met or exceeded cornprises: monitoring additionalincoming facsimile umbers; and, determining that a number of received transmissions over atime period for the incorning facsimile number is fess than an average number of receivedtransmissions for the additional incoming facsimile numbers over the time period (noteparagraph 0021, 0040),
Regarding claim 18 Jun et al disclose: The computer program product of claim 15, wherein thecomputer readable program code, which, when executed by the server causes the server todetermine that the threshold failare rate is met or exceeded cornprises determining that a numberof successful transmissions for the incoming facsimile number over a time period is fess than anaverage number of successful transmissions for the incoming facsimile number for the timeperiod (note paragraphs O015-0017 and 0019-0021).
Regarding claim 19 Jun et al disclose: The computer program product of claim 15, wherein thecomputer readable program code, which, when executed by the server causes the server todeternune that the threshold failure rate is ret or oxcecded comprises: monitoring additionalmeooming facsuvule numbers: and, determing that a number of successful transraissions for the

Regarding claim 20 Watts ct al disclose: The computer program product of claim 15, wheremthe computer readable program code, which, when executed by the server causes the server to adjust the carrier to the new carrier by changing the record to indicate the new carrier in thedatabase storing records correlating the carrier to the incoming facsimile number comprises first selecting the new carrier (note paragraphs 0247-0248, wherein the database is set to store the operation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675